Case 0:19-cv-61069-WPD Document 12 Entered on FLSD Docket 06/20/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 0:19-61069-Civ-Dimitrouleas

  MARK W. LILLY and SIMPLIFY BIZ, INC.,

          Plaintiffs,

  vs.

  SANTANDER CONSUMER USA INC. d/b/a
  CHRYSLER CAPITAL,

          Defendant.


         PLAINTIFF SIMPLIFY BIZ, INC.’S RULE 7.1 DISCLOSURE STATEMENT

          Plaintiff Simplify Biz, Inc., pursuant to Fed. R. Civ. P. 7.1, hereby discloses that it does

  not have a parent corporation or publicly held corporation that owns more than 10% of its stock

  or interest.



  Dated: June 20, 2019

                                                    Respectfully submitted,

                                                    MORGAN & MORGAN, P.A.
                                                    Business Trial Group
                                                    703 Waterford Way, Suite 1050
                                                    Miami, Florida 33126-4678
                                                    Tel: (305) 929-1922
                                                    Fax: (305) 929-1941

                                                    /s/ David Tamaroff
                                                    David F. Tamaroff, Esq.
                                                    Florida Bar No. 92084
                                                    dtamaroff@forthepeople.com
                                                    Aiman Farooq, Esq.
                                                    Florida Bar No. 106351
                                                    afarooq@forthepeople.com
                                                    Attorneys for Simplify Biz, Inc.
